DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/24/2020, 10/30/2020, 4/20/2021, and 11/2/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the organic acid comprises humic acid and fulvic acid” (claim 1).
Applicant’s claims as originally filed do not provide written description support for the organic acid comprising both humic acid and fulvic acid, contrary to Applicant’s continued assertion. Rem. 5-6. In particular, original claim 2 provides that “the organic acid” is selected from the group consisting of five listed organic acids, each recited alone, and not alternatively further recited as, for example, “a combination thereof” in the Markush group. Furthermore, claim 1 as originally filed indicates “an organic acid, one or more buffering agents, one or more coloring dyes, and one or more strains of probiotic bacteria.” See original claim 1 (emphases added; reproduced at Rem. 4). Thus, claim 1 specifically recited “an” organic acid, but “one or more” of four other components. Had Applicant intended “one or more” organic acids to be contemplated, then the language of claim 1 would have been drafted to reflect the same language as the remaining components. Applicant’s earlier pointing to dependent claims 3 and 14 is 
Applicant’s specification does not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. For example, paragraph [0022] of the Specification refers merely to “[v]arious formulations” of alternative embodiments, which alternative embodiments are reflected in example embodiments disclosed in the Specification. Paragraph [0023] of the Specification discloses: “APICARE Syrup additive is made by first mixing an organic acid with water to form a vehicle. One preferred organic acid is humic acid, including e.g., its lower molecular weight constituent, fulvic acid….Humic and fulmic acids (fulvic acids are humic acids of lower molecular weight and higher oxygen content than other humic acids) are commonly used as a soil supplement in agriculture, and less commonly as a human nutritional supplement.” See Spec. at paragraph [0023] (emphasis added). Notably, the disclosure is of mixing an organic acid with water, not one or more, or multiple, organic acids with water. Furthermore, the disclosure of “humic acid, including e.g., its lower molecular weight constituent, fulvic acid,” (see id.), rather than providing support for the formulation including both humic and fulvic acid, would have been understood by an ordinarily skilled artisan merely as meaning that fulvic acid is a lower molecular weight constituent of humic acid, and is another preferred organic acid. In other words, the sentence discloses that one preferred organic acid is humic acid, or, alternatively, fulvic acid, which is a lower molecular weight constituent. Applicant’s subsequent disclosure in paragraph [0023] that humic and fulvic acids are commonly used as a soil supplement, See Claim 1. Notably, further, none of the examples cited in Applicant’s Specification include more than one of the organic acids at a time.
Applicant argues that “fulvic acid is disclosed as an optional organic acid in the Specification as filed.” Rem. 5. Applicant’s argument, submitted without supporting evidence, is unpersuasive for the reasons discussed above. Furthermore, even if fulvic acid is disclosed as an optional organic acid, such would not provide written description support for fulvic acid being used in combination with humic acid. Applicant’s further contention that claim 1 recites the open-ended transitional phrase “comprising,” is not germane to whether the Specification as originally filed provides support for the formulation including humic acid and fulvic acid. Id.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 7-9, 11-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein the organic acid comprises humic acid and fulvic acid” (emphasis added).
Applicant’s specification and original claims do not provide support for the aqueous solution comprising both humic and fulvic acid. Instead, they are described as alternatives in the various embodiments of Applicant’s specification. Applicant submits that support for the amendments to claim 1 can be found in the Specification at paragraph [0013] and original claims 1 and 2. See Rem. 6-7. The Examiner disagrees. 
The Examiner’s response to Applicant’s arguments regarding the new matter objection (see pages 2-4, supra) apply equally to Applicant’s arguments directed to the 112(a) written description rejection. Applicant’s reliance on paragraph [0013] of the Specification is not sufficient to demonstrate written description support for the formulation comprising humic acid and fulvic acid, because the disclosed Markush group presents humic acid, fulvic acid, citric acid, gallic acid, and malic acid as See Rem. 6-7.
Claims 5, 7-9, 11-13, and 15-20 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the one or more strains of probiotic bacteria" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 7 each depend from a canceled claim, namely claims 4 and 6, respectively. Accordingly, each claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 12, 13, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, DE 4215534 (submitted by Applicant on IDS filed 2/20/2018; English-language translation provided on PTO-892 mailed 10/4/2019), in view of Kemp et al., U.S. Patent No. 6,096,350 (hereinafter Kemp), Van Hoorn et al., U.S. Patent Application Publication No. 2014/0045407 A1 (hereinafter Van Hoorn; submitted by Applicant on IDS filed 2/20/2018), and Isaksen et al., U.S. Patent Application Publication No. 2015/0216203 A1 (hereinafter Isaksen).
Re Claim 1, Merckle teaches a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents that include citric acid (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, paragraph 3), and multiple strains of probiotic bacteria (see page 1, paragraph 9), wherein the formulation further comprises nitrogen (see page 1, paragraph 7), and one or more amino acids selected from the group consisting of alanine (see page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine, and wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not expressly disclose the organic acid comprising humic acid and fulvic acid at 0.1 to 10 kg humic acid per 10 liters total volume, the one or more buffering agents being both citric acid and sodium bicarbonate, one or more coloring dyes, or the one or more strains of probiotic bacteria being Bacillus subtilis, Bacillus pumilus, Bacillus licheniformis, Bacillus megaterium, and Bacillus laterosporus, or wherein the formulation further comprises phosphate, potassium, and calcium.

Kemp, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise humic acid and fulvic acid (see id., paragraph [0018], and paragraphs [0022]-[0024], noting the teaching of vinasse including both humic and fulvic acids), wherein the formulation further comprises phosphate (see Van Hoorn at paragraph [0022]) and potassium (see id.). Van Hoorn additionally teaches a See paragraphs [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic acid of Merckle as modified by Kemp to be humic acid and fulvic acid, as humic acid is known in the art to neutralize the ability of herbicides to prevent synthesis of amino acids and destroy probiotic bacteria in warm-blooded animals. See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004]. Fulvic acid is known in the art to be an excellent dietary supplement for animals for improving gastrointestinal health and protecting against bacteria, viruses, and inflammation. Using the commercially-available vinasse of Van Hoorn provides both acids in an easy-to-obtain and easy-to-use formulation. Furthermore, Applicant’s specification indicates that fulvic acid is a sub-class of humic acid. See Spec. paragraph [0023].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp and Van Hoorn to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to comprise phosphate and potassium, as taught by Van Hoorn, in order to include important known minerals for promoting 
And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous, and combinations thereof. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. See, e.g., Chanforan, FR 2985664 translation (provided on PTO-892 mailed 10/4/2019), at Abstract and page 3, full paragraphs 1-3, discussing at least Bacillus subtilis as known to aid in preventing winter mortality and colony collapse disorder for honeybees. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach bacillus megaterium or bacillus laterosporus, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to include 
The “wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection” limitation is a “wherein” clause whose limitations would necessarily result from the recited components of the formulation being provided by the prior art. See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009].
Re Claim 5, as best understood (see 112(b) and 112(d) rejections above), Merckle as modified by Kemp, Van Hoorn, and Isaksen does not teach that the aqueous solution comprises 1.134 kg humic acid per 10 liters total volume. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp, Van Hoorn, and Isaksen to have 1.134 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. Applicant’s specification does not allege any criticality of specifically 1.134 kg humic acid per 10 liters total volume, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
see 112(b) and 112(d) rejections above), Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the aqueous solution comprises about 4 grams of citric acid per 10 liters total volume. See Kemp at column 4, lines 1-6 and 14-27. Kemp teaches an overlapping range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the citric acid of Merckle to be about 4 grams per 10 liters total volume, as taught by Kemp, in order to achieve the desired pH optimal for bees. See also Merckle at page 1, paragraph 7. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach specifically 4 grams of citric acid per 10 liters total volume, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH, and in view of the overlapping range of Merckle as modified by Kemp, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach also 4 grams of sodium bicarbonate per 10 liters total volume, but such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to achieve a desired pH value, for example if attempting to approximate the pH of honey, bees’ natural food, using a well-known stable and common buffering agent. Furthermore, citric acid is known to be a chelating agent having antioxidant properties and important for delivery of minerals.
See Kemp at column 5, lines 38-44.
Re Claim 9, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the aqueous solution comprises about 0.16 grams of brilliant blue or about 0.16 grams of lemon yellow per 10 liters total volume. See id. Kemp teaches about 0.005% to about 0.15% by weight of the volume of the aqueous solution, which would appear to be about 0.16 grams per 10 liters total volume of the aqueous solution. Applicant’s Specification does not allege any criticality of the claimed range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach exactly 0.16 grams of brilliant blue or 0.16 grams of lemon yellow per 10 liters total volume, such a modification would have been obvious, to obtain a precise coloring as desired for attraction to the honeybees. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Although Merckle as modified by Kemp, Van Hoorn, and Isaksen expressly teaches only one of the brilliant blue or lemon yellow, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to use both dyes, in order to create a bright green color to approximate the color of grass, or alternative shades, in order to better attract bees as desired.
See Examples 2 and 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the formulation to be in the form of a syrup additive or a spray, as taught by Kemp, for example to use the formulation to disinfect an empty hive, or to meet the treatment preferences of a beekeeper or population of bees. See Kemp at Example 2.
Re Claim 13, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches that the formulation further comprises additional active ingredients, inert ingredients, or both. See Merckle at page 1, paragraphs 6, 7, and 9.
Re Claim 15, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches a kit for making the formulation of claim 1 (see rejection of claim 1 above), the kit comprising humic acid (see id. and Van Hoorn at paragraphs [0017] and [0022]-[0023]), citric acid (see Merckle at page 2, paragraph 3 and rejection of claim 1 above) and sodium bicarbonate (see rejection of claim 1 above), brilliant blue or lemon yellow dyes (see Kemp at column 5, lines 38-41), and a dried (see Isaksen at Abstract and paragraphs [0075]-[0094], [0301], and [0452]) probiotic culture mix, comprising bacillus subtilis (see id. and rejection of claim 1 above), bacillus pumilus (see id.), bacillus licheniformis (see id.), bacillus megaterium (see id.), and bacillus laterosporus. See id.
Although Merckle as modified by Kemp, Van Hoorn, and Isaksen expressly teaches use of only one of the dyes, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to have both 
Re Claim 18, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches mixing the formulation of claim 1 (see rejection of Claim 1 above) and administering the formulation to a honeybee colony in need thereof. See Merckle at Abstract and page 2, paragraph 1.
Re Claim 21, Merckle teaches a formulation for promoting honeybee health (see Abstract), the formulation comprising: an aqueous solution (see id.) comprising an organic acid (lactic acid; see page 1, paragraphs 6, 7, and 9 and page 2, paragraph 3), one or more buffering agents that include citric acid (citric acid or “pH and complexing agents” or other agents to reduce the pH to less than 5; see page 1, paragraph 7 and page 2, paragraph 3), and multiple strains of probiotic bacteria (see page 1, paragraph 9), wherein the formulation further comprises nitrogen (see page 1, paragraph 7) and one or more amino acids selected from the group consisting of alanine (see page 1, paragraph 6), arginine, aspartic acid, glutamic acid (see id.), glycine, histidine, isoleucine, lysine, pheylalanine, proline, serine, threonine, valine, and tyrosine, and wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection. See page 1, paragraph 1-5 and page 2, paragraph 1.
Merckle does not expressly disclose the organic acid comprising humic acid at 0.1 to 10 kg per 10 liters total volume, the one or more buffering agents being citric acid and sodium bicarbonate, one or more coloring dyes, the one or more strains of probiotic 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the buffering agent of Merckle to also comprise sodium bicarbonate, if desired to achieve a target pH, for example one similar to the pH of honey, the natural food of honeybees, because the pH of the formulation is otherwise lowered by the organic acid and citric acid, using an alkalizing agent. Sodium bicarbonate is well-known in the art to be a stable and common buffering agent.
Kemp, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), teaches that it is well-known in the art for the formulation to comprise: an aqueous solution (see column 3, lines 44-50), one or more buffering agents (see column 3, line 51 to column 4, line 13), and one or more coloring dyes. See column 5, lines 38-44.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the aqueous solution of Merckle to comprise one or more coloring dyes, as taught by Kemp, in order to allow a user or bee to see the composition. See Kemp at column 3, lines 48-49.
Van Hoorn, similarly directed to a formulation for promoting honeybee health (see, e.g., Abstract), the formulation comprising: an aqueous solution (see paragraph [0007]) comprising an organic acid (see paragraph [0017]), teaches that it is known in the art for the organic acid to comprise humic acid (see id., paragraph [0018], and paragraphs [0022]-[0024], noting the teaching of vinasse, which includes humic and acid), wherein the formulation further comprises phosphate (see paragraph [0022]) and potassium (see id.). Van Hoorn additionally teaches a large range of mass per total volume of the humic acid. See paragraphs [0022] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic acid of Merckle as modified by Kemp to be humic acid, as humic acid is known in the art to neutralize the ability of herbicides to prevent synthesis of amino acids and destroy probiotic bacteria in warm-blooded animals. See, e.g., Kuhnert et al., U.S. Patent Application Publication No. 2015/0216871 A1, at paragraphs [0002]-[0004]. 
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Merckle as modified by Kemp and Van Hoorn to have from 0.1 to 10 kg humic acid per 10 liters total volume of aqueous solution, in order to ensure the effectiveness of the humic acid, and to modify the composition specifically for honeybees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

And Isaksen, similarly directed to a formulation for promoting animal health, the formulation comprising one or more strains of probiotic bacteria (see Abstract), teaches that it is known in the art for the one or more strains to be selected from the group consisting of dried bacillus subtilis (see Abstract and paragraphs [0075]-[0094]), dried bacillus pumilus (see id.), dried bacillus licheniformis (see id.), bacillus megaterium, and bacillus laterosporous, and combinations thereof. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp and Van Hoorn to have the bacteria include bacillus subtilis, bacillus pumilus, and bacillus licheniformis, as taught by Isaksen, in order to use various strains of probiotic bacteria (see also Merckle at page 1, paragraph 9) for improved comprehensive honeybee health. See, e.g., Chanforan, at Abstract and page 3, full paragraphs 1-3, discussing at least Bacillus subtilis as known to aid in preventing winter mortality and colony collapse disorder for honeybees. Although Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly 
The “wherein promoting honeybee health comprises increasing resistance to mite infestation and reducing levels of Nosema infection” limitation is a “wherein” clause whose limitations would necessarily result from the recited components of the formulation being provided by the prior art. See MPEP 2111.04. Nevertheless, Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009].
Claims 11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Isaksen as applied to claims 1 and 18 above, and further in view of Chanforan, FR 2985664 (English-language translation provided on PTO-892 mailed 10/4/2019).
Re Claim 11, Merckle as modified by Kemp, Van Hoorn, and Isaksen teaches dried culture of each of the one or more strains of probiotic bacteria (see Isaksen at Abstract and paragraphs [0075]-[0094], [0301], and [0452]), but does not expressly teach the claimed amount.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and see page 3, full paragraphs 1-3), teaches that it is known in the art for the aqueous solution to comprise between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup. See page 4, full paragraph 1. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, and Isaksen to have the aqueous solution to comprise between 0.1 grams and 230 grams per hive of total bacteria culture, mixed with 2 kg sugar syrup, in order to provide an effective amount of the bacteria in ratios where the bees will still enjoy feeding.
Although Merckle as modified by Kemp, Van Hoorn, Isaksen, and Chanforan does not expressly teach 0.064 grams of dried culture of each of the strains per 10 liters total volume, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Merckle as modified by Kemp, Van Hoorn, Isaksen, and Chanforan to comprise0.064 grams of dried culture of each of the one or more strains of probiotic bacteria per 10 liters total volume, in order to provide sufficient probiotic for a given hive colony. Applicant’s specification does not allege any criticality of the amount of total probiotic bacteria, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.04.
Re Claim 17, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach instructions.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and see page 3, full paragraphs 1-3), teaches instructions for mixing, activating, and using the formulation. See = page 3, full paragraph 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the kit to comprise instructions for mixing, activating, and using the formulation, as taught by Chanforan, in order to provide a user-friendly product that will be properly used.
Re Claim 19, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach the claimed ratio.
Chanforan, similarly directed to a formulation for promoting honeybee health, the formulation comprising an aqueous solution (see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria (see page 3, full paragraphs 1-3) including Bacillus subtilis (see id.), teaches that it is known in the art to administering the formulation to a honeybee colony in need thereof (see, e.g., Abstract), wherein administering comprises feeding the formulation in a 1:1 to 1:2 mixture of formulation to beekeeper’s syrup solution. See page 3, full paragraph 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise feeding in a 1:1 to 1:2 mixture of formulation to standard beekeeper’s sugar syrup, as taught by Chanforan, in order to ensure absorption by the bees (see Merckle at page 2, paragraph 1) and easy administering to the bees.
Re Claim 20, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach that the administering comprises spraying.
see, e.g., page 3, full paragraph 3) and one or more strains of probiotic bacteria including Bacillus subtilis (see page 3, full paragraphs 1-3), teaches that it is known in the art to administer the formulation to a honeybee colony in need thereof (see, e.g., Abstract), wherein administering comprises spraying (see page 3, full paragraph 4) the formulation directly onto a brood nest of the colony. See page 3, full paragraph 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the administering to comprise spraying the formulation directly onto a brood nest of the colony, as taught by Chanforan, in order to use a delivery method preferred by a beekeeper for a given hive.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Isaksen as applied to claim 15 above, and further in view of Swanson, U.S. Patent Application Publication No. 2006/0009122 A1.
Re Claim 16, Merckle as modified by Kemp, Van Hoorn, and Isaksen does not expressly teach that the ingredients are pre-weighed and packaged in sterile disposable bags sufficient for mixing 10 liters of formulation.
Swanson, similarly directed to a formulation for promoting honeybee health (see Abstract), teaches a kit for the formulation, wherein the ingredients are pre-weighed and packaged (see paragraphs [0044] and [0050], noting that the ingredients in the form of individual gel slabs requires pre-weighing and pre-fabricating) in disposable bags (envelopes) sufficient for containing a desired dosage. See id.
sterile disposable bags, it would have been further obvious to use sterile disposable bags, in order to ensure the dried bacteria, acids, sodium bicarbonate, and dyes remain free of any contaminants prior to use.
Response to Arguments
Applicant's arguments filed 11/2/2021 with respect to the new matter and 112(a) written description rejections have been fully considered but they are not persuasive for the reasons discussed above. See Rem. 5-7; Non-Final Act. 2-6, supra.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Merckle, Kemp, Van Hoorn, and Chanforan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merckle, Kemp, Van Hoorn, and Isaksen. Applicant has amended claim 1 to include the subject matter of previously-pending claims 4 and 14 and to require citric acid and sodium bicarbonate as the buffering agents and also five recited strains of bacteria. Accordingly, the rejection of claim 1 has been modified to include the reasonings for the previous rejections for claims 4 and 14, as well as findings for the claimed buffering agents and bacteria strains.
Applicant argues that “the combination of elements recited in amended Claim 1 is neither taught nor suggested by the cited references either individually or in combination.” Rem. 7. Applicant avers that “there is no teaching and/or suggestion in any of the cited references of improving honeybee health by increasing resistance of honeybees to mite infestation and/or reducing the levels of Nosema infection. Furthermore, the Office has not provided any evidence of there being a teaching in the art of improving honeybee health by increasing resistance of honeybees to mite infestation and/or reducing the levels of Nosema infection.” Rem. 8.
Applicant’s argument that the combined teachings of Merckle, Kemp, Van Hoorn, and Isaksen does not render obvious the limitations of claim 1, is not persuasive. In particular, Applicant has not pointed to any specific alleged deficiencies in either the Examiner’s findings or the articulated reasoning with rational underpinnings as to why an ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of the prior art to arrive at the claimed invention. See Rem. 7-8.
Additionally, Applicant’s argument that the art does not teach, nor has the Office pointed to any teaching, of “improving honeybee health by increasing resistance of honeybees to mite infestation and/or reducing the levels of Nosema infection,” ignores the findings presented by the Examiner. Notably, the recitations of the relevant “wherein” clause necessarily flow from the formulation as claimed and rendered obvious by the prior art. Nevertheless, the Examiner has proffered evidence that Merckle as modified by Kemp, Van Hoorn, and Isaksen teach the formulation increasing resistance to mite infestation and reducing levels of Nosema infection. See Merckle at page 1, paragraphs 1-5 and page 2, paragraph 1; Van Hoorn at paragraphs [0001]-[0004] and [0006]-[0009]; Non-Final Act. 13, 20-21, supra.
Applicant argues that the claimed formulation demonstrates unexpected and superior results as compared to national averages. Rem. 8 (citing Spec. at Examples 1, 6, and 7 and paragraphs [0048] and [0050]).
Applicant’s argument is unpersuasive to show unexpected results. The examples and disclosure provided by the specification provide evidence only that the levels of Nosema infection were reduced compared to untreated hives. The “national averages,” to which Applicant cites, do not include any information indicating whether the hives were in some way treated with another Nosema product. Therefore, Applicant’s argument is not persuasive to show unexpected results compared to prior art treatments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642